UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 09-1939


RENEE IMEH OKON,

                Plaintiff - Appellant,

          v.

WELLS FARGO HOME MORTGAGE, INCORPORATED, d/b/a American
Servicing Company; FREMONT INVESTMENT & LOAN, INCORPORATED,
a/k/a Fremont & Investment and Loan,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-01058-RWT)


Submitted:   February 19, 2010             Decided:   March 4, 2010


Before WILKINSON, MICHAEL, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renee Imeh Okon, Appellant Pro Se.     Thomas Michael Hefferon,
Joseph Yenouskas, GOODWIN & PROCTER, LLP, Washington, D.C.;
Harold G. Belkowitz, OBER, KALER, GRIMES & SHRIVER, Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Renee   Imeh   Okon     appeals   the    district   court’s    order

granting summary judgment to Defendants in this action arising

under the Truth in Lending Act.            We have reviewed the record and

find   no   reversible     error.      Accordingly,     we   affirm   for    the

reasons stated by the district court.               Okon v. Wells Fargo Home

Mortgage, Inc., No. 8:08-cv-01058-RWT (D. Md. July 29, 2009).

We   dispense   with   oral   argument      because    the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       2